Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shannon Kelly appeals the district court’s order entering judgment in favor of the Respondents in his complaint alleging Americans with Disabilities Act, due process, and equal protection violations. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kelly v. West Virginia Bd. of Law Exam’rs., No. 2:08-cv-00933-DAF (S.D.W.Va. Mar. 31 & Apr. 16, 2010). We deny the Appellees’ motion to strike the Appellant’s informal reply brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.